In re Commissioner of Administration Kristy Nichols; Department of Health and Hospitals Secretary Kathy H. Kliebert; Director of State Purchasing Sandra Gil-len; Louisiana Department of Health and Hospital; State of Louisiana Division of Administration; State of Louisiana Governor Honorable Bobby Jindal; State of Louisiana Office of State Purchasing; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 621271; to the Court of Appeal, First Circuit, No. 2013 CW 2118.
*930Granted and remanded to the court of appeal for briefing, argument and full opinion.
WEIMER, J., would grant and docket.